Per Curiam.

The sole question before this court is whether the decision of the board of review affirming the order of the administrator is one other than a decision as to the extent of disability and, therefore, appealable under R. C. 4123.519.1
In Zavatsky v. Stringer (1978), 56 Ohio St. 2d 386, this court held, in the third paragraph of the syllabus, that:
“The right of either the claimant or the employer to appeal to the Court of Common Pleas from a decision of the Industrial Commission which is ‘other than a decision as to the extent of disability’ is not affected by the fact that the claimant is receiving or will receive compensation or benefits for allowed injuries involving losses or impairments of bodily functions other than those which are the subject of the appeal. Such right of appeal may be exercised by either the claimant or the employer, regardless of whether the decision granting or denying the right to so participate is a part of the same order or is part of a prior order which also grants or denies a right to participate for other injuries involving loss or impairment of other bodily functions.”
Appellee, General Motors, admits that the “factual pattern in the case of Williams v. Statler Hilton, * * *a companion case decided by the court with Zavatsky, is substantially similar to the facts in the case at bar.”2
This cause is governed by Zavatsky v. Stringer, supra. The decision of the board of review is appealable to the Court of Common Pleas (R. C. 4123.519) as “other than a decision as to the extent of disability.” See Robinette v. Daugherty (1979), 60 Ohio St. 2d 1.
Accordingly, the judgment of the Court of Appeals is reversed and the cause is remanded to the Court of Common Pleas.

*180
Judgment reversed.

Celebrezze, C. J., Herbert, W. Brown, Dowd, Sweeney, Locher and Holmes, JJ., concur.
Dowd, J., of the Fifth Appellate District, sitting for P. Brown, J.

R. C. 4123.519, as applicable here, provides:
“The claimant* * *may appeal a decision of the industrial commission in any injury case, other than a decision as to the extent of disability, to the court of common pleas***.”


 “Response” brief of appellee filed to the brief of appellant herein.